IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40028

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 456
                                                 )
        Plaintiff-Respondent,                    )     Filed: April 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JACOB ALLEN PINNEY,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
        Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Ronald J. Wilper, District Judge.

        Appeal from order revoking probation and reinstating previously suspended
        unified six-year sentence with one-year determinate term for burglary, dismissed.

        Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
        Jacob Allen Pinney pled guilty to burglary. I.C. § 18-1401. On March 17, 2005, the
district court imposed a unified six-year sentence with a one-year determinate term, but retained
jurisdiction.   The district court suspended Pinney’s sentence and placed him on probation
pursuant to an order which was filed on September 16, 2005. However, the district court dated
the order September 12, 2005, nunc pro tunc in an effort to circumvent its loss of jurisdiction
over Pinney’s case on September 13, 2005. A court cannot enter a nunc pro tunc order to extend
jurisdiction. State v. Doe, 153 Idaho 588, 592, 288 P.3d 805, 809 (2012).
        Pinney admitted to violating the terms of the probation in 2006, and the district court
revoked probation, ordered execution of the underlying sentence, but retained jurisdiction. In


                                                1
2007, the district court again suspended Pinney’s sentence and placed him on probation. Pinney
violated the conditions of his probation again and the district court revoked probation and
ordered execution of the suspended sentence. Pinney filed an I.C.R. 35 motion for reduction of
his sentence, which the district court denied. Pinney appeals. Pinney acknowledges that the
district court lost jurisdiction on September 12, 2005, but continues to assert that the district
court abused its discretion when it revoked his probation and should have sua sponte reduced his
sentence upon revocation of his probation.
       We consider first the state’s argument that Pinney cannot obtain relief because the district
court had no jurisdiction to place Pinney on probation on in September 2005. The state is
correct. Furthermore, Pinney, in his appellant’s brief, also acknowledges that the district court
lost jurisdiction on in September 2005.
       The district court’s jurisdiction ceased to exist on September 12, 2005, and Pinney
automatically came under the control of the Department of Correction. See State v. Petersen,
149 Idaho 808, 31, 121 P.3d 961, 962 (Ct. App. 2010).            Because the district court lost
jurisdiction on September 12, 2005, all subsequent proceedings in Pinney’s case would have
been a legal nullity. See Petersen, 149 Idaho 808, 811, 241 P.3d 981, 984 (Ct. App. 2010). Any
attempt to place a defendant on probation after the expiration of the statutorily authorized review
period is void. State v. Taylor, 142 Idaho 30, 31-32, 121 P.3d 961, 962-63 (2005).
       The district court did not have jurisdiction to place Pinney on probation. Therefore, his
appeal is dismissed.




                                                2